Judgment affirmed.

The note sued on was dated January 29, 1890, and was due November 1, 1890, at the National Bank of Athens. Below aiid to the left of the signature were written the words, “ Residence Athens, Ga.” ■ The suit was commenced July 10, 1891. The defendant pleaded the general issue. The note and nothing else appeared in evidence. The court instructed the jury to find for the plaintiff the amount of principal* interest, costs and attorney’s fees due thereon. This was assigned as error. It was further alleged that the court erred in refusing to continue the case (as to which ruling the first head-note sufficiently states the facts); and in calling the case out of its order on the docket, over objection of defendant’s counsel, who claimed that it would not have been reached in its regular order during the term. It was called on Friday of the court week. Some cases went over for the term by consent. A good deal of business was disposed of on Friday, some of which went upon the docket after this case. Plaintiffs’ counsel were non-residents, and were pressing for a trial. There were cases on the docket ahead of this one, that had ■not been tried* and, as the judge remembered, had not been regularly called. His rule has been to accommo- . date non-resident counsel when he can.